             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:15-cr-00104-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
CARMICHAEL CORNILUS HILL,       )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) [Doc. 42].

     The Defendant seeks a reduction in his sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A).   [Doc. 42].       Specifically, the Defendant asserts that

compassionate release is warranted in light of the ongoing COVID-19

pandemic, the number of positive cases within the federal prison system,

and the existence of certain medical conditions which he asserts places him

at an increased risk of suffering potential lethal complications should he

become infected. [Id.].

     Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant


     Case 1:15-cr-00104-MR-DLH Document 43 Filed 05/11/20 Page 1 of 3
to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). The Court of Appeals for the Fourth Circuit has made it

explicitly clear that a district court has no authority to modify a sentence

except in the narrow circumstances and procedures set forth in § 3582. See

United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).

      The Fourth Circuit has not yet ruled on whether the threshold

requirements in § 3582(c)(1)(A) are jurisdictional or merely a claims-

processing rule. This Court, however, need not decide that issue in order to

resolve the present motion. Either way, the Defendant must either exhaust

his administrative remedies with the BOP or wait 30 days after submitting a

request to the BOP before filing a motion for compassionate release in this

Court.   See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding that

“mandatory exhaustion statutes . . . establish mandatory exhaustion

regimes, foreclosing judicial discretion”); United States v. Williams, No. CR

JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying


                                      2



      Case 1:15-cr-00104-MR-DLH Document 43 Filed 05/11/20 Page 2 of 3
motion for reduction of sentence because defendant failed to exhaust his

administrative remedies, but declining to decide whether exhaustion

requirement is jurisdictional). Here, the Defendant fails to assert in his

motion that he has submitted a request for compassionate release to the

warden of his Bureau of Prisons facility or that he has otherwise exhausted

his administrative remedies. As such, the Court cannot grant the requested

relief. Accordingly, the Defendant’s motion for a sentence reduction under

18 U.S.C. § 3582(c)(1)(A) is denied without prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) [Doc. 42], is DENIED WITHOUT PREJUDICE to

refiling after the Defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the Defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.          Signed: May 11, 2020




                                        3



      Case 1:15-cr-00104-MR-DLH Document 43 Filed 05/11/20 Page 3 of 3
